DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US Publication 2017/0195954 A1) in view of .
Regarding to claims 16, 23, and 24, Ghosh discloses a communication apparatus 500 (fig. 5 page 7 paragraph 0074) functioning as an access point 102 (fig. 1) comprising: one or more memories 508 having instructions stored therein (page 8 paragraph 0075); and one or more processors 506 that, upon execution of the instructions (page 8 paragraph 0076), is configured to: receive a TWT 210, Target Wake Time, request from another communication apparatus 234 (fig. 2 page 4 paragraph 0041); transmit a TWT response 212 to said another communication apparatus (page 4 paragraph 0041), the TWT response including information indicating listen interval 211 (page 4 paragraph 0041); and transmit a plurality of beacons 214 (page 4 paragraph 0041); wherein the plurality of beacons include a first type of beacon that is periodically transmitted based on the listen interval and that contains a TWT IE, Information Element (page 4 paragraph 0041).
Ghosh fails to teach for transmitted a second type of beacon that does not contain the TWT IE.
However, Guo et al (US Publication 2019/0021055 A1) discloses a communication apparatus function as an access point 1200 (fig. 12) comprising one or more memories 1210 having instructions stored therein (page 8 paragraph 0129); and one or more processors 1230 that, upon execution of the instructions (page 8 paragraph 0131), is configured to and transmit a second type of beacon that does not contain a TWT IE (fig. 2 page 3 paragraphs 0054 and 0057).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the transmission of a second type of beacon as taught by Guo into Ghosh’s system to improve communication efficiency.
Ghosh and Guo combined together fail to teach for the second type of beacon that is not periodically transmitted based on the listen interval.
However, Lee discloses an access point (fig. 1) for transmitting a beacon that is not periodically (aperiodically) transmitted based on the listen interval (fig. 52 page 33 paragraph 0525).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the transmission of non-periodic beacon as taught by Lee into the combination of Ghosh and Guo’s system to provide update of resource allocation information at any time.
Regarding to claim 17, Ghosh discloses the TWT IE includes information of a schedule for causing said another communication apparatus to operate in a communicable state (page 2 paragraph 0016).
Regarding to claim 19, Ghosh discloses the communication apparatus complies with an IEEE802.11 standard series (page 2 paragraph 0028).
Regarding to claim 20, Ghosh discloses the information of the schedule contains information of a timing to transit to the communicable state (page 2 paragraph 0016).
Regarding to claim 21, Ghosh discloses the communicable state is an Awake state in an IEEE802.11 standard series (page 2 paragraph 0016).
Regarding to claim 22, Ghosh discloses the another communication apparatus complies with the IEEE802.11ax standard (page 1 paragraph 0011).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view Guo, Lee, and Lv et al (US Publication 2017/0055290 A1).
Regarding to claim 18, Ghosh, Guo, and Lee combined together discloses all the limitations with respect to claim 16, except the one or more processors is, upon execution of the instructions, further configured to transmit a CTS, Clear To Send, to self frame in a case where the TWT IE is transmitted. However, Lv discloses an access point 102 (fig. 1) configured to transmit a CTS, Clear To Send, to self frame in a case where the TWT IE is transmitted (page 3 paragraph 0052). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for CTS frame as taught by Lv into the combination of Ghosh, Guo, and Lee’s system to provide reliable multi-users transmissions to improve the medium usage efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467